Case 20-34879 Document 88-13 Filed in TXSB on 10/29/20 Page 1 of 3




            EXHIBIT M
                Case 20-34879 Document 88-13 Filed in TXSB on 10/29/20 Page 2 of 3




From:                 Stredde, Andrew J <andrew.stredde@usbank.com>
Sent:                 Friday, August 21, 2020 4:25 PM
To:                   Jared Light
Cc:                   Zumberge, Christopher D; Kaney, Matthew J
Subject:              Boomerang agreement


Jared,

We’ve had an opportunity to review and consult with our counsel regarding the Boomerang agreements and Eagle
Pipe/Boomerang/XTO relationship information you’ve provided us to date.

Based on our review, it appears that Eagle Pipe no longer owns any of the “Specified Inventory” referenced in the
Boomerang cancellation agreement, nor does Eagle Pipe have any further obligations with respect to the “Specified
Invoices” that were cancelled under that agreement. Under Section 2 of the Boomerang cancellation agreement, the
return of the “Specified Inventory” to Boomerang was effective immediately upon the cancellation agreement being
signed. Therefore, as of the date the agreement was signed, July 8, the “Specified Inventory” became Boomerang’s
property. Because Eagle Pipe no longer owns the “Specified Inventory,” it is not eligible to be included as “Eligible
Inventory” in the Borrowing Base.

To be clear, U.S. Bank did not previously, and does not now, consent to or approve of the return of the “Specified
Inventory” to Boomerang, any other return of inventory by Eagle Pipe that does not comply with the loan and security
agreement, or Eagle Pipe’s entry into the cancellation of sales agreement with Boomerang. We maintain that the
“Specified Inventory” remains subject to U.S. Bank’s first‐priority, perfected lien. The return of the “Specified Inventory”
to Boomerang and entry into the cancellation of sales agreement with Boomerang each resulted in an Event of Default,
and those Events of Default continue to exist and were not previously waived, and are not now being waived, by U.S.
Bank. U.S. Bank reserves all rights and remedies in respect of those Events of Default on behalf of the Secured Parties.

Thank you,

Andrew J Stredde
Vice President | Special Asset Relationship Manager
p. 630.637.2704 | m. 312.515.0633 | andrew.stredde@usbank.com

U.S. Bank
Naperville
136 S Washington St, Naperville, IL 60540 | MK-IL-2360 | usbank.com

Please note that effective April 27, 2020 I will be working in the Special Asset Group. If you need assistance on any matter
related to Asset Based Finance please contact Aaron Sceva (aaron.sceva@usbank.com) or Lynne Ciaccia
(lynne.ciaccia@usbank.com).




U.S. BANCORP made the following annotations
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Electronic Privacy Notice. This e-mail, and any attachments, contains information that is, or may be, covered
by electronic communications privacy laws, and is also confidential and proprietary in nature. If you are not the
intended recipient, please be advised that you are legally prohibited from retaining, using, copying, distributing,
or otherwise disclosing this information in any manner. Instead, please reply to the sender that you have
received this communication in error, and then immediately delete it. Thank you in advance for your
cooperation.
                                                                1


                                                                               BOOMERANG_10/30/20 HRG. EX._000093
               Case 20-34879 Document 88-13 Filed in TXSB on 10/29/20 Page 3 of 3


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
           **This message is from an EXTERNAL SENDER ‐ be CAUTIOUS, particularly with links and attachments**




                                                          2


                                                                        BOOMERANG_10/30/20 HRG. EX._000094
